Case 9:18-cv-81258-DMM Document 234 Entered on FLSD Docket 01/30/2020 Page 1 of 11




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

                       Case No. 9:18-cv-81258-MIDDLEBROOKS/BRANNON

   JUDITH MARILYN DONOFF, on Behalf of                   CLASS ACTION
   Herself and All Others Similarly Situated,

                                  Plaintiff,
          vs.

   DELTA AIR LINES, INC.,

                                  Defendant.



            PLAINTIFF’S REPLY IN SUPPORT OF ITS MOTION FOR RECUSAL

                                           INTRODUCTION

          That Delta’s response was predictable1 makes it no less disappointing. Delta states that the

   Court should view Plaintiff’s motion “with extreme skepticism” because it was filed the first

   business day after the Court denied his motion for class certification. Why should that merit

   skepticism? When one really considers what Delta is insinuating—that Plaintiff’s counsel secretly

   knew but unethically withheld information requiring recusal until after losing a class-certification

   motion—Delta’s position is preposterous on its face. It is also extremely offensive. Plaintiff had

   no reason to take a chance at class-certification with this Court, while knowing of a mandatory

   basis for recusal due to a financial interest, and then move for recusal and reassignment if the Court

   ruled unfavorably. That would be a ridiculous strategy, not to mention malpractice.

          As stated in his motion, Plaintiff is well aware of the poor optics and negative inferences



   1
     Quite literally. See [DE 229 at 2] (predicting “the accusations of gamesmanship that Delta is
   likely to cast in its response to this motion”).

                                                     1
Case 9:18-cv-81258-DMM Document 234 Entered on FLSD Docket 01/30/2020 Page 2 of 11




   that could be drawn from the timing of his motion for recusal. But the notion that Plaintiff has

   been sitting on the information requiring recusal is absurd, especially when one considers the

   history of this case. In its first substantive order in this case, granting in part and denying in part

   Delta’s motion to dismiss, the Court prejudged the case with the following gratuitous statement:

   “As this case progresses, however, I have serious doubts about Plaintiff’s ability to ultimately

   prove, rather than simply allege, the unjust enrichment element of inequity and the FDUTPA

   element of deception. Plaintiffs face a steep ascent in the class certification, summary judgment,

   and trial phases.” [DE 121 at 19.]

           The writing was on the wall then—in July 2019. The Court did not mince its words as to

   how it viewed this case. Even putting aside Plaintiff’s counsel’s ethical and professional

   obligations to move for recusal as soon as possible if he had knowledge warranting it, Plaintiff’s

   counsel had no incentive whatsoever to sit on information warranting recusal. The Court could not

   be clearer that it was already inclined to deny class certification and otherwise rule against Plaintiff,

   and Plaintiff had no reason to wait for the Court’s predictions of its own rulings to materialize.2 If

   Plaintiff knew about the extent of Berkshire’s holdings in Delta at that time (as Delta did), he

   would have immediately moved to recuse.

           But that’s not all. To believe Delta’s wildly offensive and implausible (and just to be clear,

   completely false) insinuation, the Court would also have to believe that Plaintiff continued to sit

   on this information (1) after the Court dismissed his RICO claims, simultaneously precluding any



   2
     Delta, on the other hand, had all the incentive in the world to not supplement its Rule 7.1
   disclosure or do anything that could risk reassignment to a new judge who might not have the same
   “serious doubts” about Plaintiff’s case. Notably, by the time of the order with this statement,
   Berkshire had already maintained an ownership stake in Delta above ten percent for several
   months. If anything, it is Delta and its counsel that should be viewed with skepticism.

                                                      2
Case 9:18-cv-81258-DMM Document 234 Entered on FLSD Docket 01/30/2020 Page 3 of 11




   chance of treble damages or a nationwide class; (2) after the Court struck so-called “new” claims

   in Plaintiff’s third amended complaint; (3) and after the Court denied a request for additional

   discovery regarding a third-party affidavit relied upon in Delta’s opposition to class certification—

   among multiple other adverse rulings. The denial of class certification was by no means the first

   adverse ruling against Plaintiff. To suggest that Plaintiff waited until this adverse ruling to spring

   a basis for recusal that he had in his back pocket strains credulity.

           So yes, Plaintiff agrees that the timing of the motion for recusal is unfortunate. But

   Plaintiff’s counsel learned of the basis for recusal the day the motion was filed. That is a regrettable

   fact. And at that point, Plaintiff’s counsel had no choice but to file the motion for recusal. The

   alternative—and what Delta is essentially saying Plaintiff’s counsel should have done—would be

   to remain silent and withhold from the Court information mandating recusal, both an ethical

   violation and malpractice. Plaintiff has filed the motion for recusal despite the class-certification

   ruling being entered one business day before, not because of it. Filing a motion for recusal is a

   solemn enough decision alone that is never taken lightly. The decision is even harder on a timeline

   that invites the obvious accusations of gamesmanship that Delta shamelessly lodges (while

   ignoring its own express violation Rule 7.1). Plaintiff and his counsel cannot overstate how much

   they would have preferred to have learned the information regarding Berkshire’s ownership of

   Delta at a more opportune time, and certainly before the class-certification denial that the Court

   all but foretold was coming more than six months ago in July 2019.

           Delta’s utterly implausible and false insinuations and accusations are only meant to detract

   from the fact that the fault lies with Delta and its counsel for this information not coming to light

   sooner. Delta had an express obligation to supplement its Rule 7.1 disclosure if another company

   came to own ten percent or more of its stock. Delta disclosed Berkshire’s ownership in its Rule

                                                      3
Case 9:18-cv-81258-DMM Document 234 Entered on FLSD Docket 01/30/2020 Page 4 of 11




   7.1 disclosures in other cases. In this case, for whatever reason, it did not. Whether “inadvertent”

   or deliberate, Delta violated Rule 7.1 and caused this mess. Had Delta met its disclosure

   obligations, recusal would have occurred last year by motion if not sua sponte (as is the Court’s

   apparent practice in cases in which Berkshire has a substantial interest in a party). Delta has only

   itself to blame.

           As discussed below, Delta’s arguments against recusal are meritless and recusal is

   mandatory. Delta tellingly (1) concedes that it violated its Rule 7.1 disclosure obligations, calling

   it “inadvertent,” (2) has a factually-incorrect response to this Court’s prior recusal orders involving

   entities Berkshire owns a ten percent or greater stake in, and (3) cites no authority for its fanciful

   argument that there can be no conflict where a party is being indemnified by a nonparty—which

   is true in every single case where a defendant has insurance. Far from Plaintiff engaging in

   “gamesmanship,” it is Delta who seeks to take advantage of its own violation of Rule 7.1 by

   faulting Plaintiff for not learning earlier the very information that Delta was required to disclose.

   At bottom, it matters not whether Delta’s Rule 7.1 violation was due to “inadvertence” or, more

   sinisterly, elation at the Court’s stated “serious doubts” about Plaintiff’s ability to prove his case.

   Either way, the facts having come to light now, recusal is mandatory.

                                              ARGUMENT

           A. Berkshire’s more-than ten percent ownership of Delta requires recusal.

           Delta attempts to cast its violation of Rule 7.1—a rule designed solely to provide judges

   with information warranting recusal—as “inconsequential.” Delta’s first attempt to downplay its

   failure to meet a simple but mandatory disclosure obligation is to argue that Berkshire does not

   really own more than ten percent of Delta and instead its ownership is only “indirect” because it

   is Berkshire’s subsidiaries that own the stock. That argument is pure nonsense. Berkshire is

                                                     4
Case 9:18-cv-81258-DMM Document 234 Entered on FLSD Docket 01/30/2020 Page 5 of 11




   holding company so there is no difference between it “directly” owning Delta stock or its wholly-

   owned subsidiaries being the technical legal owner of the stock. And the Court need not take

   Plaintiff’s word for that. Berkshire and Delta themselves do not make any distinction.

          Warren Buffett made no such distinction in his annual letter to the shareholders of

   Berkshire, listing its 9.6% ownership in Delta among “our fifteen common stock investments that

   at yearend had the largest market value.” See Warren E. Buffett, Letter to the Shareholders of

   Berkshire Hathaway, Inc. 12 (Feb. 23, 2019), available at https://www.berkshirehathaway.com/

   letters/2018ltr.pdf (emphasis added).3

          Until its supplemental Rule 7.1 disclosure filed late last night after filing its response,

   Delta’s own Rule 7.1 disclosures in other cases also made no distinction, simply listing Berkshire

   as a publicly-traded company that owns ten percent or more of its stock. See, e.g., Ex. 5 to Pl.’s

   Mot. for Recusal [DE 229-5]. In fact, in other cases where Delta is represented by the same counsel

   it has here, King & Spalding LLP, Delta has simply disclosed: “Berkshire Hathaway owns more

   than 10% of the stock of Delta Air Lines, Inc.” Ex. 1, Defendant Delta Air Lines, Inc.’s Corporate

   Disclosure Statement at 1, Sound View Innovations, LLC v. Delta Air Lines, Inc., No. 1:19-cv-

   00659-CFC-CJB (D. Del. June 17, 2019) (ECF No. 11). Only when it serves its disingenuous

   “indirect ownership” argument has Delta (and its same lawyers) now seen fit to make hyper-

   technical distinctions in its Rule 7.1 disclosures. Now that is gamesmanship.

          Finally, Delta’s 2019 Notice of Annual Meeting and Annual Proxy Statement, which lists

   all beneficial owners of more than 5% voting stock, makes clear that Delta well understands that


   3
     It also matters not whether Berkshire’s ownership occurred “accidentally” or part of a deliberate
   investment strategy. Ownership is ownership. And Delta provides no reason why that should
   matter. Indeed, if it was accidental, the only reason buy-backs caused Berkshire’s ownership level
   to exceed ten percent was because it already purposefully owned 9.6% of Delta stock.

                                                   5
Case 9:18-cv-81258-DMM Document 234 Entered on FLSD Docket 01/30/2020 Page 6 of 11




   while the shares are legally-owned by Berkshire’s wholly-owned subsidiaries National Indemnity

   Company and GEICO, Berkshire has “shared voting and dispositive power over all shares owned

   by these subsidiaries.” [DE 229-1 at 24] (emphasis added). In other words, Delta already fully

   understands that technical ownership by these subsidiaries is a distinction without a difference in

   the context of Berkshire.

           And Courts agree. See, e.g., Harris v. Wells Fargo Bank, N.A., No. EDCV16645JGBKKX,

   2016 WL 11525309, at *1 (C.D. Cal. Aug. 18, 2016) (“On June 20, 2016, Judge Snyder became

   aware that Berkshire Hathaway, Inc. owns 10% or more of Wells Fargo & Company’s stock. Wells

   Fargo & Company is the parent corporation of Defendant Wells Fargo Bank, N.A. Because Judge

   Snyder owns stock in Berkshire Hathaway, Inc., she recused herself from the case, and the case

   was randomly reassigned to the undersigned on June 21, 2016.”).

           Indeed, this Court agrees. While Delta claims that this Court only recuses from GEICO

   cases because it is wholly-owned by Berkshire [DE 232 at 10], that is simply wrong. This Court

   recuses in all cases where Rule 7.1 requires a disclosure of Berkshire’s interest; it is not limited to

   GEICO cases as Delta falsely suggests. For example, in Biermann v. Wells Fargo Bank, N.A., this

   Court immediately sua sponte recused after Wells Fargo filed a corporate disclosure statement

   identifying Berkshire as a company with a ten percent or greater stake in Wells Fargo’s parent

   company (the exact same situation as in Harris cited supra). Case No. 16-cv-81885 (S.D. Fla. Dec.

   14, 2016) (ECF No. 12). Here, the ownership interest is even more direct than in Biermann because

   Berkshire’s interest is in Delta itself, not any parent company. If the Court understood it had to

   recuse in cases like Biermann, there is no legitimate distinction that warrants a different result

   here.

           And Delta’s argument really serves to detract from the primary issues. Delta either did or

                                                     6
Case 9:18-cv-81258-DMM Document 234 Entered on FLSD Docket 01/30/2020 Page 7 of 11




   did not have an obligation to file a supplement to its Rule 7.1 disclosure in March 2019. It is clear

   that it did, as is exemplified by the fact that Delta has now filed a supplement and is undertaking a

   national effort to file supplements “in all of its cases filed before March 2019.” [DE 232 at 4 n.3.]

   If Delta really believed its “indirect ownership” argument had merit, Delta would not be doing

   that.

           B. Allianz’s indemnification agreement with Delta is irrelevant.

           A financial interest is a financial interest. Full stop. It matters not whether the outcome of

   the proceedings will somehow not affect the financial interest—whether due to indemnification or

   otherwise. See, e.g, In re Cement Antitrust Litig. (MDL No. 296), 688 F.2d 1297, 1308 (9th Cir.

   1982) (“[I]n subsection (b)(4) of the statute, the phrase ‘financial interest in the subject matter in

   controversy or in a party to the proceeding,’ unlike the phrase ‘or any other interest,’ is not

   modified by the subsequent phrase ‘that could be substantially affected by the outcome of the

   proceeding.’ Thus, subsection (b)(4) establishes two classes of disqualifying interests: first,

   ‘financial interests in the subject matter in controversy or in a party to the proceeding;’ these

   interests require recusal whether or not the outcome of the proceeding could have any effect on

   the interests; second, ‘other interests;’ these interests require recusal only if they could be

   substantially affected by the outcome of the proceeding.” (emphasis added)).

           Delta’s argument that the fact that Allianz has an indemnification agreement with Delta

   makes its violation of rule 7.1 harmless is nonsense. If accepted, it would logically follow that

   Rule 7.1 and § 455 are meaningless and unnecessary so long as the defendant has insurance. That

   is not the law. Delta cites no authority to support its indemnification argument, because there is

   none. The ridiculousness of this argument makes clear the extent of Delta’s desperation to mask

   its violation of Rule 7.1.

                                                     7
Case 9:18-cv-81258-DMM Document 234 Entered on FLSD Docket 01/30/2020 Page 8 of 11




          And as noted above, the effect of the outcome of the case on the Court’s financial interest

   is irrelevant to the analysis. It is the financial interest alone that compels mandatory recusal. But

   regardless, Delta’s argument is also factually wrong. Even with indemnification, Delta (and thus

   Berkshire) has a huge financial interest in this case. Plaintiff seeks to enjoin an extremely lucrative

   practice by Delta and, even without an injunction, a finding of liability would likely require Delta

   to reform its extremely-profitable practices with respect to sales of trip insurance on its website.

   Delta, not just its indemnitor, has a great stake in this controversy.

          C. The recusal motion is timely.

          To the extent any timeliness requirement exists, it only requires Plaintiff to move for

   recusal promptly after learning the facts warranting recusal. Plaintiff has done that, filing the same

   day he and his counsel learned of the facts requiring recusal. And the Court can hardly blame

   Plaintiff’s counsel for not discovering this information sooner when, taking their word, Delta’s

   own counsel claims to have not known this information—despite the fact that Delta’s counsel here,

   King & Spalding LLP, has notified other courts of Berkshire’s ownership interest in other cases.

   See Defendant Delta Air Lines, Inc.’s Corporate Disclosure Statement at 1, Sound View

   Innovations, LLC v. Delta Air Lines, Inc., No. 1:19-cv-00659-CFC-CJB (D. Del. June 17, 2019)

   (ECF No. 11), attached hereto as Exhibit 1. Plaintiff has met any timeliness requirement because

   he promptly moved to recuse when he learned of the basis for the motion. Again, Delta is to blame

   for not “promptly” supplementing its Rule 7.1 disclosure as required, which would have allowed

   Plaintiff to learn of Berkshire’s interest in Delta sooner.

          D. The Court must vacate its prior orders or defer ruling on vacatur.

          Vacatur of all prior orders is the required remedy for the § 455 violation. Delta cheekily

   asks: “Query whether Plaintiff would have claimed vacatur was necessary had the Court granted

                                                     8
Case 9:18-cv-81258-DMM Document 234 Entered on FLSD Docket 01/30/2020 Page 9 of 11




   his motion for class certification.” [DE 232 at 1.] The answer yes, because it would be a violation

   of Plaintiff’s counsel’s professional obligations to not alert the Court of the mandatory basis for

   recusal of a financial interest in an adverse party. Further, Delta’s insinuation that Plaintiff waited

   for an adverse ruling to raise the recusal issue is belied by the myriad unfavorable substantive

   rulings this Court has issued against Plaintiff throughout this case without any subsequent motion

   for recusal. And notably, Plaintiff seeks vacatur of all prior orders—favorable and adverse—

   because that is simply what the law requires. See Liljeberg v. Health Servs. Acquisition Corp., 486

   U.S. 847, 866–67 (1988); see also Chase Manhattan Bank v. Affiliated FM Ins. Co., 343 F.3d 120,

   132–33 (2d Cir. 2003) (“Of course, it is burdensome to appellees for us to require a new trial.

   However, it is not unfair. As noted by the district judge, no updated Rule 9 disclosure statement

   was filed following the Chemical–Chase merger until September 2000. Chase/Chemical, or for

   that matter any of the appellees, could have safeguarded against potential disqualification by

   revising the Rule 9 disclosure statements at the time of the merger.” (emphasis added)); Harris v.

   Wells Fargo Bank, N.A., No. EDCV16645JGBKKX, 2016 WL 11486587, at *2 (C.D. Cal. July

   14, 2016) (“To avoid any appearance of impropriety, and in the interests of protecting the public’s

   confidence in the integrity of the judicial process, the Court VACATES Judge Snyder’s June 15,

   2016 Order, because the public might reasonably believe that Judge Snyder knew of Berkshire

   Hathaway’s ownership interest prior to the date she issued her Order in favor of Wells Fargo.”).

          Alternatively, if the Court is unwilling to vacate its prior orders, it should still recuse and

   then defer ruling on the issue of vacatur to the reassigned judge.

                                             CONCLUSION

          Plaintiff respectfully requests that the Court vacate all of its previous orders and issue an

   order of recusal.

                                                     9
Case 9:18-cv-81258-DMM Document 234 Entered on FLSD Docket 01/30/2020 Page 10 of 11




     Dated: January 30, 2020          Respectfully submitted,

                                      s/ Alec H. Schultz
                                      Scott B. Cosgrove
                                       Fla. Bar No. 161365
                                      Alec H. Schultz
                                       Florida Bar No. 35022
                                      John R. Byrne
                                       Florida Bar No. 126294
                                      LEÓN COSGROVE, LLP
                                      255 Alhambra Circle, Suite 800
                                      Coral Gables, Florida 33134
                                      Telephone: 305.740.1986
                                      Facsimile: 305.437.8158
                                      Email: scosgrove@leoncosgrove.com
                                      Email: aschultz@leoncosgrove.com
                                      Email: jbyrne@leoncosgrove.com
                                      Counsel for Plaintiff and the Class


                                      Paul J. Geller, Esq.
                                       Florida Bar No. 984795
                                      Stuart A. Davidson, Esq.
                                       Florida Bar No. 84824
                                      Jason H. Alperstein, Esq.
                                       Florida Bar No. 64205
                                      Christopher C. Gold, Esq.
                                       Florida Bar No. 088733
                                      Bradley M. Beall, Esq.
                                       Florida Bar No. 1010635
                                      ROBBINS GELLER RUDMAN & DOWD LLP
                                      120 East Palmetto Park Road, Suite 500
                                      Boca Raton, Florida 33432
                                      Email: pgeller@rgrdlaw.com
                                      Email: sdavidson@rgrdlaw.com
                                      Email: jalperstein@rgrdlaw.com
                                      Email: cgold@rgrdlaw.com
                                      Email: bbeall@rgrdlaw.com
                                      Counsel for Plaintiff and the Class




                                        10
Case 9:18-cv-81258-DMM Document 234 Entered on FLSD Docket 01/30/2020 Page 11 of 11




                                   CERTIFICATE OF SERVICE

           I certify that on January 30, 2020, I electronically filed the foregoing with the Clerk of

    Court using CM/ECF system which in turn will serve a copy by email to all counsel of record.

     Lazaro Fernandez, Jr., Esq.                     Gayle I. Jenkins, Esq.
     Denise B. Crockett, Esq.                        WINSTON & STRAWN LLP
     STACK FERNANDEZ & HARRIS, P.A.                  333 South Grand Avenue, 38th Floor
     1001 Brickell Bay Drive, Suite 2650             Los Angeles, CA 90071-1543
     Miami, Florida 33131                            Tel: (213) 615-1863
     Tel: (305) 371-0001                             Email: gjenkins@winston.com
     Email: lfernandez@stackfernandez.com            Email: rsalyer@winston.com
     Email: dcrockett@stackfernandez.com             Email: docketla@winston.com
     Email: gmartich@stackfernandez.com              Attorneys for Defendant, Delta Air Lines
     Email: mwolf@stackfernandez.com
     Attorneys for Defendant, Delta Air Lines

     David L. Balser, Esq.
     Julia C. Barrett, Esq.
     Katherine P. Nobles, Esq.
     Edward Bedard, Esq.
     KING & SPALDING LLP
     1180 Peachtree Street, NE, Suite 1600
     Atlanta, Georgia 30309
     Email: dbalser@kslaw.com
     Email: jbarrett@kslaw.com
     Email: pnobles@kslaw.com
     Email: ebedard@kslaw.com
     Attorneys for Defendant, Delta Air Lines


                                                        /s/ Alec H. Schultz
                                                          Alec H. Schultz




                                                   11
